Citation Nr: 0929220	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1976 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the merits of the Veteran's claim for further 
development in November 2008.  The case has since been 
returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion, 
to notify the Veteran of a regulatory amendment, and to 
ensure compliance with a prior remand.  


The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board previously remanded the case, in pertinent part, to 
obtain a clarifying medical opinion.  In the remand, the 
Board noted that the Veteran had been afforded a VA 
examination in July 2004.  The examiner indicated that the 
Veteran had moderate osteoarthritis in the right knee and 
opined that his right knee disorder was more likely than not 
related to his service-connected left knee disability. 
However, the examiner did not provide a supporting rationale 
for the opinion. Following a review of the report, the RO 
requested that the VA examiner provide such a rationale.  In 
an addendum to the examination report dated July 24, 2004, 
the examiner again noted that the Veteran had moderate 
osteoarthritis in his right knee.  However, in contrast to 
the original report, the examiner opined that the Veteran's 
right knee disorder was not related to his service-connected 
left knee disability.  The examiner did not provide an 
explanation as to why he changed his medical opinion, nor did 
he provide a rationale with respect to his opinion that the 
Veteran's right knee strain was not related to the service-
connected knee disability.

The Board noted that the Court has held that if the medical 
evidence of record is insufficient, or of doubtful weight or 
credibility, VA must supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its 
ultimate conclusions. Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In light of the unclear medical opinion, the Board 
found that a clarifying medical opinion was necessary to 
determine the nature and etiology of the Veteran's current 
right knee disorder.  It was specifically noted in the remand 
that the examiner "should comment as to whether it is at 
least as likely as not that the Veteran's current right knee 
disorder is either caused by or permanently aggravated by his 
service-connected left knee disability."

Following the November 2008 remand, an additional VA medical 
opinion was obtained in February 2009.  The examiner 
indicated that the claims file had been reviewed and observed 
that the Veteran had a left knee disability.  It was also 
noted that the Veteran was discharged from the military in 
1977, had claimed that and he fell and injured his knee in 
1982, and underwent a tendon transplant in his right knee in 
2004.  He further observed that the Veteran had stated that 
he tended to favor his right knee, but the examiner commented 
that that the subsequent finding of osteoarthritis could not 
be established over the relatively short period of time from 
his injury to his surgery.  Following a review of the medical 
records and the history of the Veteran, the examiner opined 
that that is less likely that not that the Veteran's right 
knee disorder was related to left knee disorder involved in 
the tear of the anterior cruciate ligament.  He stated that 
the right knee disorder was more likely related to the 1982 
fall.  

However, despite relating the Veteran's current right knee 
disorder to his fall in 1982, the February 2009 VA examiner 
did not comment as to whether the Veteran's service-connected 
left knee disability cold have caused or contributed to the 
fall, as the Veteran has contended.  Indeed, the Veteran is 
service-connected for a left knee strain with mild 
instability.  

In addition, the February 2009 VA examiner did not 
specifically address whether the Veteran's service-connected 
left knee disability may have aggravated his right knee 
disorder.  The Court has held that when aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995).   
Therefore, the Board finds that a clarifying VA medical 
opinion is necessary for the purpose of determining the 
nature and etiology of any right knee disorder that may be 
present.

In addition, the Board noted in the November 2008 remand that 
the provisions of 38 C.F.R. § 3.310 were amended during the 
pendency of the appeal, effective from October 10, 2006.  The 
new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Although the stated intent of the change was merely 
to implement the requirements of Allen v. Brown, 7 Vet. App. 
439 (1995) (when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected for that degree of aggravation), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  It was noted that the Veteran had not been 
notified of this amendment.  Therefore, the Board found it 
necessary to remand the Veteran's claim so that the RO could 
address in the first instance the applicability of these 
revisions to the claim.

Following the November 2008 remand, the Appeals Management 
Center (AMC) did readjudicate the Veteran's claim for service 
connection for a right knee disorder in a March 2009 
supplemental statement of the case (SSOC).  However, the SSOC 
did not contain the version of 38 C.F.R. § 3.310 that became 
effective on October 10, 2006, as ordered in the remand.  Nor 
was the Veteran notified of the amendment in any other letter 
sent to him.  As such, the Veteran has not been provided 
proper notice. 

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should refer the Veteran's 
claims folder to the February 2009 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any right knee 
disorder that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records.  He should also 
observe the Veteran's contentions that 
he has favored his right knee since 
injuring his left knee and that his 
service-connected left knee disability 
caused him to fall in 1982 and thereby 
injure his right knee.  It should be 
further noted that the Veteran has 
reported other injuries, including his 
statement during a May 1986 VA 
examination and his January 1987 
statement indicating that he fell and 
hurt both knees while running down a 
slight incline as well as the March 
2004, June 2004, and July 2004 VA 
treatment records indicating that he had 
a history of right knee injury ten years 
earlier.  

The examiner should then comment as to 
whether it is at least as likely as not 
that the Veteran's current right knee 
disorder is either caused by or 
permanently aggravated by his service-
connected left knee disability.  In his 
opinion, the examiner should also 
discuss whether the Veteran's service-
connected left knee disability may have 
caused or contributed to his fall in 
1982 and whether the Veteran has favored 
his right knee because of his left knee 
thereby causing or aggravating his right 
knee disorder.  

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current right knee 
disorder is either likely or unlikely 
caused or aggravated by the service-
connected left knee disability, the 
examiner should state whether it is at 
least as likely that the current 
disability is caused or aggravated by 
the service-connected left knee 
disability as opposed to it being the 
result of some other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



